                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

AMNERYS ANNETTE RIVERA,                   )
                                          )
                  Plaintiff,              )
            v.                            )                 Civil Action No. 2008-0020
                                          )
JOSEPH SHARP,                             )
CHOICE COMMUNICATIONS, LLC, and           )
ATLANTIC TELE-NETWORK, INC.,              )
                                          )
                  Defendants.             )
__________________________________________)

Attorneys:
Lee J. Rohn, Esq.,
Mary Faith Carpenter, Esq.,
K. Glenda Cameron, Esq.,
St. Croix, U.S.V.I.
        For Plaintiff

Charles E. Engeman, Esq.,
Adam G. Christian, Esq.,
St. Thomas, U.S.V.I.
       For Defendants

                         MEMORANDUM OPINION AND ORDER

Lewis, Chief Judge

       THIS MATTER comes before the Court on the Motion for Summary Judgment to Enforce

Settlement Agreement (“Motion to Enforce Settlement”) (Dkt. No. 132) and accompanying

Memorandum in Support (Dkt. No. 133) filed by Defendants Joseph Sharp (“Sharp”), Choice

Communications, LLC (“Choice”), and Atlantic Tele-Network, Inc. (“ATN”) (collectively,

“Defendants”); and Plaintiff Amnerys Annette Rivera’s (“Plaintiff”) Response to Defendants’

Motion to Enforce Settlement (Dkt. No. 140). For the reasons that follow, the Court will vacate in

part its July 24, 2018 Memorandum Opinion (Dkt. No.129). The Court will also vacate in part its
July 24, 2018 Order (Dkt. No. 128) as it relates to the denial of Plaintiff’s Second Motion to

Enforce Settlement (Dkt. No. 87).


                                    I.     BACKGROUND

       In its July 24, 2018 Memorandum Opinion, the Court ruled on Plaintiff’s Appeal of

Magistrate Judge George W. Cannon, Jr.’s Order Denying Plaintiff’s Second Motion to Enforce

Settlement (“Appeal”) (Dkt. No. 100). 1 The Court granted Plaintiff’s Appeal in part, concluding

that the Magistrate Judge had exceeded his authority under the Federal Magistrates Act by (1)

dismissing the case sua sponte following the parties’ failure to comply with a Court-ordered

deadline for the submission of a stipulation of dismissal after the parties reached a settlement

agreement; and (2) ruling on the merits of Plaintiff’s Second Motion to Enforce Settlement. (Dkt.

No. 129 at 7-12). The Court therefore vacated the Magistrate Judge’s Order of Dismissal (Dkt. No.

80), and considered de novo the question whether dismissal of the case was appropriate in light of

the parties’ failure to file a stipulation of dismissal. (Dkt. No. 129 at 8). Because the Court

determined that dismissal of the case was inappropriate under the circumstances, the Court

concluded that the case would remain on the Court’s docket. Id. at 8-9.

       The Court then turned to its de novo review of Plaintiff’s Second Motion to Enforce

Settlement, beginning its analysis with a review of the Court’s subject matter jurisdiction to

enforce the parties’ settlement agreement. Id. at 10-11. Relying on the Third Circuit’s opinion in

Shaffer v. GTE N., Inc., 284 F.3d 500 (3d Cir. 2002) and the Supreme Court’s opinion in Kokkonen

v. Guardian Life Insurance Co. of America, 511 U.S. 375 (1994), the Court noted that it had “no

inherent power to enforce a settlement agreement” in the absence of a “previous order dismissing


1
 The Court provided a detailed factual background of this case in its July 24, 2018 Memorandum
Opinion. (Dkt. No. 129 at 2-5). The Court will not repeat that background information here, but
will instead provide only that information pertinent to the issues currently before the Court.
                                                2
the case . . . [and] explicitly retaining jurisdiction to enforce the settlement[.]” (Dkt. No. 129 at

11). Because the Court had vacated the Magistrate Judge’s Order of Dismissal purporting to retain

jurisdiction over the parties’ settlement agreement, the Court concluded that it had no subject

matter jurisdiction to enforce settlement, and therefore denied Plaintiff’s Second Motion to

Enforce Settlement. Id.

       In their instant Motion to Enforce Settlement, Defendants contend that the Court’s

conclusion in its July 24, 2018 Memorandum Opinion that it lacks jurisdiction to enforce the

parties’ settlement agreement was in error. (Dkt. No. 133 at 5-7). They argue that—although a

district court retains no jurisdiction to enforce settlement where the underlying action is dismissed

and the court has not retained jurisdiction to enforce settlement—a district court has jurisdiction

to enforce a settlement agreement where a motion to enforce settlement is filed while the

underlying suit remains pending on the court’s docket. Id. at 6-7. Because the Court vacated the

Magistrate Judge’s Order of Dismissal in this case through its July 24, 2018 Memorandum Opinion

and Order, Defendants note that the underlying suit remains pending on the Court’s docket. They

therefore request that the Court “reevaluate its previous jurisdictional determination” and find that

it has jurisdiction to enforce the parties’ settlement agreement. Id. at 7. In her Response to

Defendants’ Motion to Enforce Settlement, Plaintiff also maintains that the Court has jurisdiction

to enforce the parties’ settlement agreement, and requests that the Court exercise its authority to

enforce the settlement agreement between the parties. (Dkt. No. 140 at 5-6).


                                      II.     DISCUSSION

       Having reviewed the parties’ filings and the applicable case law, the Court concludes that

its prior determination that the Court lacks subject matter jurisdiction over the enforcement of the

parties’ settlement agreement in this case was in error. In Bryan v. Erie Cty. Office of Children &


                                                 3
Youth, 752 F.3d 316 (3d Cir. 2014), the Third Circuit explained that it was “[t]he absence of an

ongoing matter within the district court’s original jurisdiction” following the district court’s

dismissal of the underlying suit that “left the district court in Kokkonen without any basis on which

to predicate ancillary jurisdiction” over disputes arising under the parties’ settlement agreement.

Id. at 322. The Bryan Court distinguished the circumstances of Kokkonen from those of the case

before it, where the parties had reached an agreement while litigation of the case was ongoing but

the underlying suit had not been dismissed. Id. The Third Circuit found this to be a critical

distinction, and therefore held that the district court in Bryan had erred in concluding that it lacked

subject matter jurisdiction to enforce the parties’ agreement where the underlying suit had not been

dismissed. Id.; see also T St. Dev., LLC v. Dereje & Dereje, 586 F.3d 6, 11 (D.C. Cir. 2009)

(“[W]here, as in Kokkonen, a party seeks to enforce a settlement agreement after the district court

has dismissed the case, the district court lacks jurisdiction over the agreement unless the court

either incorporated the agreement’s terms into the dismissal order or expressly retained jurisdiction

over the agreement. If, however, a party seeks to enforce a settlement while the underlying suit

remains pending, then the district court has jurisdiction to enforce the related settlement.”).

       Here, because the Court vacated the Magistrate Judge’s Order of Dismissal, Plaintiff’s

underlying suit against Defendants remains pending before the Court. The Court therefore has

ancillary jurisdiction to enforce the parties’ settlement agreement. 2 Accordingly, that portion of

the Court’s July 24, 2018 Memorandum Opinion in which the Court reached a contrary conclusion

regarding its subject matter jurisdiction to address the parties’ settlement agreement will be



2
  Although the Court notes that the parties’ motions to enforce settlement were filed after the
parties failed to comply with a Court-ordered deadline for the submission of a stipulation of
dismissal, the Court has found no case law indicating that the parties’ non-compliance with the
Court-ordered deadline should alter the Court’s determination with respect to its ancillary
jurisdiction over the parties’ settlement agreement.
                                                  4
vacated. Because the Court denied Plaintiff’s Second Motion to Enforce Settlement on the ground

that the Court lacked subject matter jurisdiction to enforce the parties’ settlement agreement, the

Court’s July 24, 2018 Order (Dkt. No. 128) will be vacated in part as it relates to the denial of

Plaintiff’s Second Motion to Enforce Settlement. Plaintiff’s Second Motion to Enforce Settlement

and Defendants’ Motion to Enforce Settlement remain pending before the Court, and the Court

will issue its rulings on those Motions in due course.

                                              ORDER

       UPON CONSIDERATION of the foregoing, it is hereby

       ORDERED that the Court’s July 24, 2018 Memorandum Opinion (Dkt. No. 129) is

VACATED IN PART as it relates to the Court’s finding that it lacks subject matter jurisdiction

to enforce the parties’ settlement agreement; and it is further

       ORDERED that the Court’s July 24, 2018 Order (Dkt. No. 128) is VACATED IN PART

as it relates to the Court’s Denial of Plaintiff’s Second Motion to Enforce Settlement (Dkt. No. 87).

       SO ORDERED.

Date: January 30, 2019                                        _______/s/_______
                                                              WILMA A. LEWIS
                                                              Chief Judge




                                                  5
